Title: To John Adams from Augustus Elias Brevoort Woodward, 16 October 1801
From: Woodward, Augustus Elias Brevoort
To: Adams, John



Sir,
Washington; October 16th. 1801.

Having learnt from the resolution of the American Academy of Arts and Sciences, which has just appeared in the gazettes of the Territory of Columbia, that their attention is about to be directed, in a particular manner, to the subjects of light and of heat; I do myself the honor to transmit you, as President of that institution, a work lately published by me, having an intimate connection with those subjects.
There is no desideratum of greater importance with respect to light and heat, than the true constitution of that body, which appears to afford to the inhabitants of this earth so great a quantity, or degree, of both.
Whether the doctrine advanced in this work be true, or false, is a question which will require no inconsiderable investigation and research; but if true, a datum will be clearly presented, from which the most essential assistance may be derived in framing a perfect theory of heat, or of light.
I have the happiness to be Sir, / with impressions of high respect, / your humble servant,

Augustus B. Woodward.